UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-7845


GEORGE HARRIS,

                 Petitioner - Appellant,

          v.

WARDEN RATLEDGE; UNITED STATES OF AMERICA,

                 Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:14-hc-02083-FL)


Submitted:   April 20, 2015                 Decided:   April 22, 2015


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Harris, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     George   Harris,    a     federal   prisoner,       appeals   the   district

court’s order dismissing without prejudice his 28 U.S.C. § 2241

(2012)   petition.      We     have    reviewed   the     record   and    find   no

reversible    error.      Accordingly,        although    we   grant     leave   to

proceed in forma pauperis, we affirm for the reasons stated by

the district court.           Harris v. Ratledge, No. 5:14-hc-02083-FL

(E.D.N.C. Dec. 8, 2014).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    this    court    and   argument     would   not    aid    the

decisional process.

                                                                         AFFIRMED




                                         2